Exhibit 48
                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHEASTERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

SDAHRIE HOW ARD, et al.,                             )
                                                     )      Case No. 17-cv-8146
               Plaintiffs,                           )
                                                     )      Judge Matthew F. Kennelly
       V.                                            )
                                                     )
COOK COUNTY SHERIFF'S OFFICE et al.,                 )
                                                     )
               Defendants.                           )
                                                     )

                         DECLARATION OF DOMINIC CHARLES

       Pursuant to 28 U.S.C.   §   1746, I declare under penalty of perjury that the following is

true and correct:


       1.      My name is Dominic Charles. I am a paralegal with the law firm of Mehri &

Skalet, PLLC, in Washington, DC. I am over the age of 18 and competent to give this

declaration.

       2.      I investigated a claim made by the defendant that members of the "Savage

Life" gang were responsible for much of the sexual harassment/assault experienced by

female staff members at the Cook County Jail. To do this, I referenced a list compiled by

Cook County Sheriffs Office containing 70 names and mugshots of detainees believed to be

part of the "Savage Life" gang (CCSO_Howard_0329274-CCSO_Howard_0329286). Upon

reviewing the list, I noticed that 23 of those names were duplicates leaving a total of 47

"Savage Life" gang members as identified by the Cook County Sherriffs Office.

       3.      Once I compiled the list of 47 names, I crossed-referenced those names with

names from Excel spreadsheet CCSO_Howard_0321726. If the names on CCSO's list were

present on Excel spreadsheet CCSO_Howard_0321726, I determined if the detainees'




                                                                                               Plaintiffs 002407
offenses listed on the spreadsheet were sexual in nature. I did so even though that

spreadsheet listed incidents with disciplinary codes that are sexual in nature because

certain incident reports implicate multiple inmates and not all of the listed inmates may

have committed sexual violations. To perform this review, I pulled incident and

disciplinary reports, using Bates numbers, associated with the "Savage Life" members

found on spreadsheet CCSO_Howard_0321726 to find evidence of sexual offenses. I

determined an offense was sexual if an incident involved indecent exposure, public

masturbation, verbal sexual harassment, and attempted and actual sexual assault. I

eliminated a small number (approximately two) incidents because no inmate identified as a

"Savage Life" gang member committed a sexual offense even though another inmate listed

on that incident report did commit such an offense. If I found that an incident or

disciplinary report was generated out of a sexual offense, I listed the bates number of the

document next to the name of each individual member in a spreadsheet I titled "Savage

Life List." The resulting spreadsheet is attached as Exhibit A to this declaration.

       4.     After investigating the offenses committed by "Savage Life" members, I found

that out of the 4 7 members I identified as being part of the "Savage Life" gang, 23 had

sexual offenses to their name and 24 did not have a single offense to their name. The

median number of offenses among the 23 offenders was 4. The mean number was 4.6

offenses. One offender,               , had 31 offenses in his name, which is 24 more

offenses than any other member of the 'Savage Life' gang.

       5.     Because         was responsible for a significant share of the Savage Life

sexual offenses, I synthesized the data regarding CCSO's treatment of         . To do this, I

pulled documents utilizing Bates numbers located on the "Savage Life List" Excel

spreadsheet, which were originally collected from spreadsheet "CCSO_Howard_0321726,"

and aggregated data from those documents into a spreadsheet titled "




                                                                                                Plaintiffs 002408
Summary." For each of             sexual offenses, the spreadsheet contains the incident

tracking number, the date of the offense, location of the incident, the category of victim, the

disciplinary code, and CCSO' s disciplinary actions. I also utilized these documents to

ascertain the type of mental health treatment Hardy received and his mental health

classification (Pl, P2, P 3). Most of this information could be accessed from the incident

reports, including the location and date of the incident, the tracking number, and victim.

The other datapoints were found on the Disciplinary Hearing-Findings of Fact and Decision

records. Some of the incidents, 7, did not have a Disciplinary Hearing-Findings of Fact and

Decision record. If that was the case, the disciplinary measures taken against           and

mental health treatment could not be ascertained. The resulting spreadsheet is attached as

Exhibit B to this declaration.




                                                              Dominic Charles




                                                                                               Plaintiffs 002409
